        Case 5:19-cv-00210-GLS-TWD Document 7 Filed 03/01/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF NEW YORK

Kevin Braney, et al.                           )
                                               )
Plaintiffs,                                    )
                                               )
v.                                             )       Civil Action No. 5:19-cv-210 (GLS/TWD)
                                               )
The Roman Catholic Diocese of Syracuse,        )
et al.,                                        )
                                               )
Defendants.                                    )


        NOTICE REGARDING JONATHAN LITTLE’S ADMISSION REQUIREMENT


        Comes now attorney Jonathan Little, by the undersigned Jessica Wegg, and respectfully

notifies the Court of his efforts to comply with the instructions regarding his application for

admission:

        1.     Mr. Little was listed as co-counsel for Plaintiff in this matter, with the parenthetical

explanation “application for admission forthcoming”.

        2.     On February 15, 2019, this Court entered Document 4 onto the docket, which is a

letter from the Clerk directing Mr. Little to “advise this Court in writing, within fourteen (14)

days from the date of this Notice, if [he] will remain as counsel of record, and if so, [that his]

formal admission is required.”

        3.     Mr. Little’s response is due today.

        4.     Mr. Little hereby notifies the Court that he does intend to remain as counsel of

record in this matter.

        5.     Mr. Little is a member of the bar of New York state, and as such, he is required to

submit a Certificate of Good Standing from the same to apply for admission to this Court.

                                                   1
        Case 5:19-cv-00210-GLS-TWD Document 7 Filed 03/01/19 Page 2 of 2



        6.     Mr. Little requested the necessary document from the New York State bar

approximately ten days ago, but he has yet to receive a copy of the Certificate of Good Standing

back.

        7.     Mr. Little expects to receive a copy of the Certificate of Good Standing from the

New York State bar any day now (the typical turnaround time is one week), at which time, if the

Court permits, he will promptly file for admission to the bar of the Northern District of New York.

                                             Respectfully submitted,


                                             /s/ Jessica Wegg
                                             Jessica Wegg, NDNY #519489
                                             Jonathan Little (NY State Bar #5499132)
                                             (application for admission forthcoming)
                                             Saeed & Little, LLP
                                             #189 – 133 West Market Street
                                             Indianapolis, Indiana 46204
                                             (317) 721-9214
                                             jessica@sllawfirm.com



                                 CERTIFICATE OF SERVICE

        This document was filed using the Court’s CM/ECF System. Service will be made on all

counsel of record by operation of the same. This document may also be accessed through the

PACER system.

Date: March 1, 2019                          /s/ Jessica Wegg




                                                2
